Case: 13-50779      Document: 00512596221         Page: 1    Date Filed: 04/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 13-50779                               FILED
                                  Summary Calendar                         April 15, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN FERREL-VALLADOLID,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-1824


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Juan Ferrel-Valladolid appeals the within-
guidelines 40-month sentence imposed following his conviction for illegal
reentry into the United States after deportation.                He contends that the
sentence is substantively unreasonable because it is greater than necessary to
achieve the goals of 18 U.S.C. § 3553(a).                We review the substantive
reasonableness of a sentence for an abuse of discretion. Gall v. United States,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50779     Document: 00512596221    Page: 2   Date Filed: 04/15/2014


                                 No. 13-50779

552 U.S. 38, 49-51 (2007); United States v. Delgado-Martinez, 564 F.3d 750,
753 (5th Cir. 2009).
      We have previously rejected Ferrel-Valladolid’s claim that “double
counting,” or using a prior conviction to assess criminal history points and also
to support a specific offense level enhancement necessarily renders a sentence
unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009).   Moreover, “the staleness of a prior conviction used in the proper
calculation of a guidelines-range sentence does not render a sentence
substantively unreasonable and does not destroy the presumption of
reasonableness that attaches to such sentences.” United States v. Rodriguez,
660 F.3d 231, 234 (5th Cir. 2011). We have also rejected Ferrel-Valladolid’s
assertion that a guidelines sentence under U.S.S.G. § 2L1.2 is unreasonable
because illegal reentry is merely a trespassing offense and not a crime of
violence. See United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).
      With respect to his claims regarding other mitigating factors, including
his motive for returning to the United States, Ferrel-Valladolid has not shown
that the district court failed to take into account a factor that should have
received significant weight, gave significant weight to an irrelevant or
improper factor, or made a clear error of judgment in balancing the sentencing
factors. Therefore, he has not rebutted the presumption of reasonableness that
attaches to his within-guidelines sentence. See United States v. Rashad, 687
F.3d 637, 644 (5th Cir. 2012). Accordingly, the judgment of the district court
is AFFIRMED. See Gall, 552 U.S. at 51; Delgado-Martinez, 564 F.3d at 753.




                                       2